Case 6:20-cv-00413-JDK-KNM Document 19 Filed 09/23/20 Page 1 of 2 PageID #: 110



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


 BILL BAKER, #1487373                             §

 VS.                                              §                 CIVIL ACTION NO. 6:20cv413

 BRYAN COLLIER, ET AL.                            §


                      ORDER DENYING PRELIMINARY INJUNCTION
                        AND TEMPORARY RESTRAINING ORDER

        This action was referred to United States Magistrate Judge K. Nicole Mitchell, who issued

 a Report and Recommendation (Docket No. 15) concluding that Plaintiff’s motion for preliminary

 injunction and temporary restraining order (Docket No. 4) should be denied.

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

 1430 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

 objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

 for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

 are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert.

 denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed,

 the standard of review is “clearly erroneous, abuse of discretion and contrary to law”).




                                                  1
Case 6:20-cv-00413-JDK-KNM Document 19 Filed 09/23/20 Page 2 of 2 PageID #: 111



           Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 15) as the

 findings of this Court. It is accordingly

           ORDERED that the Report and Recommendation (Docket No. 15) is ADOPTED. It is

 further

           ORDERED that the motion for preliminary injunction and temporary restraining order

 (Docket No. 4) is DENIED.

           So ORDERED and SIGNED this 23rd day of September, 2020.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE




                                                2
